Citation Nr: 1728882	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial (compensable) disability rating (or evaluation) for right calf muscle strain. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2001 to September 2009.

This appeal derived from a downstream element of a claim for service connection for right calf muscle damage that was received in March 2009 (prior to the Veteran's separation from active service).  This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for right calf muscle strain and assigned a noncompensable (0 percent) initial disability rating effective September 30, 2009 (the day after the Veteran's separation from active service).  The current agency of original jurisdiction (AOJ) is the VA RO in Milwaukee, Wisconsin.  

Pursuant to a May 2017 rating decision, service connection has been separately established for right knee strain with meniscal tear, right hip strain with tendonitis, and right claw foot (claimed as arch support flat right foot), all as secondary to the service-connected right calf muscle strain.  The Veteran has not filed a notice of disagreement with respect to the initial disability ratings or effective dates assigned for these additional service-connected right lower extremity disabilities and they are not in appellate status. 

VA examination reports dated after the statement of the case have been associated with the claims file.  While the most recent statement of the case (dated in November 2011) does not include review of this evidence, the Veteran (at the April 2017 Board hearing) indicated that a 10 percent disability rating, granted herein, would fully satisfy the appeal.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.  Further, in April 2017, the Veteran submitted additional private treatment records as well as copies of VA and service treatment records.  The Veteran waived AOJ consideration of the additional evidence on record at the April 2017 Board hearing.   

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Indianapolis, Indiana (Travel Board hearing).  A transcript of the hearing is of record.  


FINDING OF FACT

For the entire initial rating period from September 30, 2009, the Veteran's right calf muscle strain has been manifested by a history of intramuscular scarring from a soft tissue injury, objective tenderness to palpation, subjective complaints of loss of strength, weakness, and pain, and muscle twitching and cramping, more nearly approximating a moderate Muscle Group XI injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for right calf muscle strain have been met for the entire initial rating period from September 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5311 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a 10 percent initial disability rating for the right calf muscle strain for the entire initial rating period from September 30, 2009, which, as discussed in detail below, continues a full grant of the benefit sought on appeal.  At the April 2017 Board hearing, the Veteran specifically stated that a 10 percent disability rating for the right muscle strain would fully satisfy the appeal with respect to this issue.  See April 2017 Board hearing transcript at 10.  As such, no discuss of VA's duty to notify and to assist is necessary. 

Initial Rating for Right Calf Muscle Strain

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period. 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the entire initial rating period from September 30, 2009 for the right calf muscle strain under 38 C.F.R. § 4.73, Diagnostic Code 5311 for slight impairment of Muscle Group XI.  The functions of Muscle Group XI are propulsion and plantar flexion of the foot and include muscles of the foot, ankle, and calf.  A slight injury warrants a noncompensable (0 percent) rating.  A moderate injury warrants a 10 percent rating.  A moderately severe injury warrants a 20 percent rating.  A severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2016).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii)  Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).   

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.   

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.    

The Veteran contends generally that the service-connected right calf muscle strain has been manifested in more severe symptoms than contemplated by the noncompensable initial disability rating assigned.  Specifically, in a January 2012 substantive appeal (on a VA Form 9), the Veteran contended that there was moderate right leg damage causing pain, cramping, twitching of the calf, and loss of ability to run or exert the right leg warranting a 10 percent disability rating.  At the April 2017 Board hearing, the Veteran contended that a 10 percent disability rating was warranted for the right calf muscle strain. 

Initially, with respect to the Veteran's related contentions that the right calf muscle injury was misdiagnosed and involves the entire right leg, including the knee, foot tendon, bone, and joint damage, see September 2010 notice of disagreement and January 2012 substantive appeal (on a VA Form 9), service connection has been separately established for right knee strain with meniscal tear, right hip strain with tendonitis, and right claw foot, all as secondary to the service-connected right calf muscle strain.  See May 2017 rating decision.  Using the symptoms and impairment caused by these other service-connected right lower extremity disabilities as the basis for a higher rating for the right calf muscle strain would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14 (2016).  

The right hip, knee, and foot have been separately service connected and rated based on the symptoms and impairment associated with each of those disabilities.  As discussed by the undersigned Veterans Law Judge at the April 2017 Board hearing, in this case, the only issue currently on appeal is whether a higher initial disability rating is warranted for the right calf muscle injury.  As the relevant evidence and findings have previously been made regarding rating the right hip, knee, and foot disabilities (which are not currently in appellate status before the Board), the Board will not again report or consider the same symptoms when rating the right calf muscle strain (rated under Diagnostic Code 5311) currently on appeal.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

After a review of all the evidence, the Board finds that, for the entire initial rating period from September 30, 2009, the right calf muscle strain has been manifested by symptoms and impairment productive of moderate impairment of Muscle Group XI that more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 5311.  

December 2008 service treatment records note that the Veteran reported a severe right calf cramp during deployment 13 months prior that resulted in persistent muscle pain and tightness as well as a palpable lump in the right calf.  Pain was noted to be worse during walking.  The service treatment records note that scarring from a partially torn muscle was suspected with calf signs and symptoms consistent with a soft tissue injury.  Physical therapy exercises were prescribed and the Veteran underwent six weeks of physical therapy for the right calf injury in 2009.  

At the April 2009 VA examination, the Veteran reported being diagnosed with right calf muscle damage due to a pulled muscle in 2008.  The Veteran reported pain once per day lasting for an hour that is elicited by physical activity and relieved by rest.  The Veteran reported loss of strength, weakness, and pain associated with the right calf muscle strain.  The VA examination report notes a history of complications with intramuscular scarring and treatment with physical therapy.  The Veteran reported functional impairment due to pain that slows his ability to run.  

The April 2009 VA examination report notes that the relevant muscle group involved was XI.  Palpation of the muscle revealed no loss of deep fascia, impairment of muscle tone, or loss of muscle substance.  Objective tenderness on palpation of the right calf muscle was noted.  No signs of lowered endurance or impairment of coordination were noted.  Muscle strength was measured as 5/5 (normal).  

In the September 2010 notice of disagreement, the Veteran reported a severe right calf muscle cramp during deployment after which the lower leg was sore and the upper calf would twitch occasionally.  Following separation from active service, the Veteran reported frequent muscle twitching in the upper right calf muscle, limited motion of the right leg during running or jogging, and a small limp from a shortened stride because of the tightened right calf.  The Veteran reported that, since early 2010, the right calf continued to worsen and started to cramp up at night as well as twitch constantly during the day.      

In the January 2012 substantive appeal (on a VA Form 9), the Veteran reported continuing to experience severe cramping throughout the day and night and twitching of the right calf.  The Veteran reported a loss of ability to run or exert the right leg since early 2009.  The Veteran reported ongoing pain and loss of lifestyle associated with the right calf disorder.    

An April 2012 private treatment record notes that the Veteran reported right lower extremity pain that onset around December 2007 following a severe right leg cramp.  Since that time, the Veteran reported increased tightness in the right leg with onset of cramping occurring at least one to two times a week in the distal quadriceps and medial gastroc belly.  The Veteran reported continuing to have occasional spasms occurring in the right calf during day hours with symptoms that had progressively worsen with decreased activity level associated with sitting at a desk to work.  The Veteran also reported that symptoms improved slightly with increased activity level and cramps could be relieved after several minutes through use of a deep squat position.  

The April 2012 private treatment record indicates that, upon physical examination, no specific tenderness, soft tissue adhesion, or increased muscle tone was noted with palpation.  Symptoms at the calf radiating to the top of the ankle were reproduced upon deep palpation.  Symptoms of pain and decreased flexibility, strength, and functional activity tolerance were noted.

Private treatment records note that the Veteran was seen four times between April and May 2012 for physical therapy associated with the right calf with significant symptom improvement over that time frame.  The Veteran was able to jog distances of two miles three to four times per week without symptom reproduction.  

At the April 2017 Board hearing, the Veteran reported that, if he does not wear arch support while walking, his calf will start cramping up.  The Veteran reported that the right calf will occasionally lock up at night every couple of weeks causing severe pain, continued right calf twitching, subjective loss of muscle strength, and being unable to run long distances.  The Veteran also reported tenderness and pain upon palpation of the right calf.     

The May 2017 VA examination report notes that the right calf muscle strain involved a non-penetrating muscle injury affecting Muscle Group XI.  The Veteran reported recurrent calf muscle cramps since the in-service pulled calf muscle.  Upon physical examination, no scarring, fascial defects, or cardinal signs and symptoms of muscle disability were noted.  The muscle injury did not affect muscle substance or function.  The VA examination report notes 5/5 (normal) muscle strength in all muscle groups tested with no muscle atrophy.  No tenderness, atrophy, or weakness of the right calf muscle was noted.  The VA examination report notes no x-ray evidence of retained metallic fragments in any muscle group.     

Based on the above, the Board finds that, for the entire initial rating period from September 30, 2009, the Veteran's right calf muscle strain has been manifested by a history of intramuscular scarring from a soft tissue injury, objective tenderness to palpation, subjective complaints of loss of strength, weakness, and pain, and muscle twitching and cramping, more nearly approximating a moderate Muscle Group XI injury pursuant to the criteria for a 10 percent disability rating under Diagnostic Code 5311.  38 C.F.R. §§ 4.3, 4.7, 4.73. 

The appeal for a higher (compensable) initial disability rating for the right calf muscle strain is fully granted in this Board decision.  At the April 2017 Board hearing, the Veteran specifically indicated that a 10 percent disability rating would satisfy the appeal as to this issue.  See Board hearing transcript at 10.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating for right calf muscle strain in excess of the 10 percent granted was knowing and intelligent and was supported by the Veteran's testimony and the evidence of record.

Because a 10 percent initial disability rating for right calf muscle strain is granted for the entire period of this appeal, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 10 percent.  See 38 C.F.R. § 20.204 (West 2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an initial disability rating in excess of 10 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected right calf muscle strain more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5311 for the entire appeal period from September 30, 2009; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the right calf muscle strain for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right calf muscle strain are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the right calf muscle strain has been manifested by a history of intramuscular scarring from a soft tissue injury, objective tenderness to palpation, subjective complaints of loss of strength, weakness, and pain, and muscle twitching and cramping.  The schedular rating criteria specifically provide for disability ratings based on injuries of different muscle groups (in this case Diagnostic Code 5311 for Muscle Group XI), criteria for evaluation the level of impairment based on history and current residuals (see 38 C.F.R. § 4.56).  In this case, comparing the disability level and symptomatology of the right calf muscle strain to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right calf muscle strain, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran has not contended that he is unemployed because of service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating of 10 percent for right calf muscle strain is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


